SENTENCIA
San Juan, Puerto Rico, a 21 de marzo de 1957.
Examinados los autos y estudiadas las cuestiones plantea-das, este Tribunal es de opinión que debe revocarse la sen-tencia apelada dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan, con fecha 6 de mayo de 1955, en el caso del epígrafe, declararse con lugar la demanda y, en su consecuencia, condenarse, como por la presente se condena, a la Sociedad demandada a pagar al demandante la suma de *850$500.00, más las costas en el tribunal a quo, e intereses al tipo legal a partir de la fecha de esta sentencia.
Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente. Los Jueces Asociados señores Negrón Fer-nández, Belaval y Saldaña no intervinieron. ■
(Fdo.) A; C. Snyder,

Juez Presidente,

Certifico :
(Fdo.) Ignacio Rivera,

Secretario.